DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,  3- 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Hirata et al. JP2014000627A , translation provided by Examiner.
Re Claim 1, Hirata discloses a robot hand comprising: 
a first finger (41)  extending in a first direction (Fig. 23 and Fig. 24); 
a second finger (42) extending in the first direction and disposed so as to face the first finger (Fig. 23 and Fig. 24);
 and a finger moving mechanism configured to move at least one of the first finger and the second finger along a direction in which the first finger faces the second finger (Abstract ; a driving unit driving the movable unit so as to allow the first finger part and the second finger part to be opened or closed and to move in the first direction via the first coupling unit and the second coupling unit, respectively), wherein: in the first direction, a tip position of the first finger differs from a tip position of the second finger (Fig 40 tips of 862; Figs 23 end/tips of 41 and 42).  
Re Claim 3, Hirata discloses the robot hand of claim 1, further comprising a reinforcing plate (12a) joining the finger moving mechanism (15)  to at least one of the first finger and the second finger Fig. 23;  (  The movable portion 12 is disposed at substantially the center of the support base 16 in the X direction. The movable part 12 has a first connection part 12 a connected to the first connection part 13 and the second connection part 14, and a second connection part 12 b connected to the drive part 15  and   A first connecting part 13 for connecting the part 12 and the first finger part 41, a second connecting part 14 for connecting the movable part 12 and the second finger part 42, a first connecting part 13 and a second connecting part 14 And a driving unit 15 that drives the movable unit 12 so that the first finger unit 41 and the second finger unit 42 open and close in the Y direction)
	Re Claim 4, Hirata discloses The robot hand of claim 1, further comprising a surface notch in at least one of the first finger and the second finger (See Fig., 23 the circles illustrated on element 41 and element 22 ).  
Re Claim 5, Hirata discloses the robot hand of claim 1, wherein at least one of the first finger (element 41)  and the second finger (element 42)  is formed with a base portion , an intermediate portion, and a claw portion ( Further, as shown in FIGS. 32 and 33, the first finger part 41 and the second finger part 42 face the belt conveyor 33 in a state where the tip parts (the claw part 101 and the claw part 102).  
Re Claim 6,  Hirata discloses the robot hand of claim 5, wherein a tip portion of the claw portion has a shape protruding downward (Fig. 32) .  
5.	Claim(s) 7 and  9-12 are rejected under 35 U.S.C. 102a1/a2  as being anticipated  by Takemura et al. US Publication No. 2018/0257244.
Re Claim 7, Takemura discloses a robot hand comprising: 
a movable finger  (40c) extending in a first direction (P87, P125; Figs. 6A-6C) ; 
a fixed finger (40b)  extending in the first direction and spaced apart from the movable finger (P87, P125; Figs. 6A-6c) ;  
a finger moving mechanism configured to move the movable finger(40c)  relative to the fixed finger (40b) in a manner to grasp articles between the movable finger and the fixed finger (p 25, p34, P36); and 
a tip portion of the movable finger (40c) is more forward than a tip portion of the fixed finger (Figs. 6A-6C).  
Re Claim  9, Takemura discloses the robot hand of claim 7, further comprising a reinforcing plate (base 40c2) joining the finger moving mechanism  (40e) to movable finger (P94).  
  	Re Claim 10,  Takemura discloses The robot hand of claim 7, further comprising a surface notch in the fixed finger(40b) (Figs. 6A-6C)  
Re Claim 11,  Takemura discloses the robot hand of claim 7, wherein the movable finger is formed with a base portion, an intermediate portion, and a claw portion(Figs. 6A-6C).  
Re Claim 12, Takemura discloses the robot hand of claim 11, wherein a tip portion of the claw portion has a shape protruding downward(Figs. 6A-6C).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  2 is  rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. JP2014000627A , translation provided by Examiner in view of Yasuda US Publication No.  20130309057.
Re Claim 2,  Hirata discloses the robot hand of claim 1, but fails to disclose wherein at least one of the first finger and the second finger has a non-slip treated portion disposed on a side where the first finger and the second finger face each other .
However Yasuda discloses wherein at least one of the first finger and the second finger has a non-slip treated portion disposed on a side where the first finger and the second finger face each other (P30-P36, P41, P71)  .
Given the teachings of Yasuda it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hirata with wherein at least one of the first finger and the second finger has a non-slip treated portion disposed on a side where the first finger and the second finger face each 
Doing so would enhance the robot hand’s grip on objects. 
Claim(s)  8 is  rejected under 35 U.S.C. 103 as being unpatentable over  Takemura et al. US Publication No. 2018/0257244 in view of Yasuda US Publication No.  20130309057.
Re Claim 8,  Takemura discloses the robot hand of claim 7, but fails to disclose wherein the fixed finger(40b)   has a non-slip treated portion disposed on a side where the fixed finger faces the movable finger.  
However Yasuda discloses   double-cut knurling is applied to the outer peripheral surfaces of the claw members in order to form the antislip portions (P71, P41, P30-36).
Given the teachings of Yasuda it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takemura with wherein the fixed finger(40b)   has a non-slip treated portion disposed on a side where the fixed finger faces the movable finger.  
Doing so would enhance the robot hand’s grip on objects. 
Claim(s)  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. US Publication No. 2018/0257244 in view of Isobe et al. US Publication No. 20220111533 which claims foreign priority to JP 2019-129594.


Re Claim 13, Takemura  discloses a robot hand comprising: a movable finger extending in a first direction; a fixed finger (40b)  extending in the first direction and spaced apart from the movable finger, the movable finger having a tip portion more forward than a tip portion of the fixed finger(40b) (Figs. 6A-6C).    ; a finger moving mechanism configured to move the movable finger relative to the fixed finger in a manner to grasp articles between the movable finger and the fixed finger(p, 25 p34, P36).
Takemura fails to disclose  that the robot hand comprises  an imaging unit. 
However Isobe discloses robot hand comprises  an imaging unit  (P21, P23, P31 a robot hand is  an end effector , end effector 2 is provided with camera CAM.  ).
Given the teachings of Isobe it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takemura with the robot hand comprises  an imaging unit. 
As suggested by Isobe with this configuration, it is not necessary to use other sensors in a control system. Therefore, calibration is required only for a camera, which facilitates calibration of the entire system. In other words, it is possible to make a simple system configuration without a sensor (P25).
Re Claim 14,  Takemura   and Isobe discloses the robot hand of claim 13, and Isobe discloses wherein the imaging unit is attached to the finger moving mechanism (P21, P23, P31).  
Re Claim 16, Takemura  and Isobe discloses the robot hand of claim 13, and Takemura discloses a reinforcing plate (base 40c2) joining the finger moving mechanism (40e)  to movable finger(P94).  
Re Claim 17,  Takemura  and Isobe discloses the robot hand of claim 13, and Takemura discloses a surface notch in the fixed finger(40b) (Figs. 6A-6C).  
Re Claim 18, Takemura and Isobe discloses the robot hand of claim 13,  and Takemura discloses wherein the movable finger (40c)   is formed with a base portion, an intermediate portion, and a claw portion(Figs. 6A-6C).    
Re Claim 19, Takemura and Isobe discloses the robot hand of claim 18,  and Takemura discloses wherein a tip portion of the claw portion has a shape protruding downward(Figs. 6A-6C).  
Re Claim 20,  Takemura and Isobe discloses the robot hand of claim 14, and Isobe discloses a support arm (Robot arm 1) attaching the imaging device (camera CAM ) to a support plate of the finger moving mechanism (Figs. 1-3; Fig. 6).
Claim(s) 15  is rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. US Publication No. 2018/0257244 in view of Isobe et al. US Publication No. 20220111533 as applied to claim 13 above, and further in view of Yasuda US Publication No.  20130309057.
Re Claim 15, Takemura and Isobe discloses the robot hand of claim 13, but fails to disclose wherein the fixed finger has a non-slip treated portion disposed on a side where the fixed finger faces the movable finger.  
However Yasuda discloses   double-cut knurling is applied to the outer peripheral surfaces of the claw members in order to form the antislip portions (P71, P41, P30-36).
Given the teachings of Yasuda it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takemura as modified by Isobe with wherein the fixed finger has a non-slip treated portion disposed on a side where the fixed finger faces the movable finger.  
Doing so would enhance the robot hand’s grip on objects. 

Conclusion
The following reference is cited but not relied upon:  Yokoyama invention  relates to a multi-joint drive mechanism and a manufacturing method therefor, and a grasping hand and robot using the mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SONJI N. JOHNSON
Examiner
Art Unit 2876


/SONJI N JOHNSON/Primary Examiner, Art Unit 2876